Citation Nr: 0831186	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory 
condition/lung cancer, to include as secondary to asbestos 
exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1952 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision, which 
denied a claim for service connection for a respiratory 
condition/adenocarcinoma.

In April 2006, a video conference hearing was held before the 
undersigned Veterans Law Judge at the Indianapolis, Indiana 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's currently diagnosed respiratory condition and 
lung cancer are not related to a disease, injury, or claimed 
asbestos exposure in service.


CONCLUSION OF LAW

Service connection for a respiratory condition, to include 
chronic obstructive pulmonary disease (COPD), and lung 
cancer, as related to asbestos exposure is not warranted.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 
	
Letters dated in June 2004, January 2006, March 2006, and 
March 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  All records identified by the 
veteran as relating to this claim have been obtained, to the 
extent possible.  The Board acknowledges that the veteran has 
indicated that he is in receipt of Social Security 
Administration (SSA) benefits.  Exhaustive efforts were made 
to obtain these records.  The most recent request resulted in 
a March 2008 response indicating that these records were 
unable to be located and that further efforts to locate them 
would be futile.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2007).  The 
veteran was provided a VA opinion in April 2008, which 
discussed whether or not the veteran has a current asbestos-
related condition.  The Board finds this opinion to be 
thorough and complete.  The examiner noted that the claims 
file had been reviewed extensively.  Therefore, this 
examination report and opinion are sufficient upon which to 
base a decision with regards to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran is seeking service connection for a respiratory 
condition/lung cancer, as related to in-service exposure to 
asbestos.  Essentially, he contends that, while serving 
aboard the USS L.S.T. 527 from March 8, 1952 to July 18, 
1955, he was consistently surrounded by steam pipes, wrapped 
in asbestos, which resulted in his current lung conditions.  
See veteran's statement, undated; hearing transcript, April 
2006.  He asserts that his physician specifically informed 
him that his lung cancer was caused by smoking and exposure 
to asbestos.  Id. 

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the Court and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos-related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e).
It is clear from the evidence of record that the veteran has 
a current diagnosis of a respiratory condition and lung 
cancer.  Specifically, the veteran has been noted as having 
COPD (emphysema) and squamous cell carcinoma of the lung with 
local paratracheal advancement, stage IIIB.  See VA 
examination report, April 2008.
With regards to the etiology of these conditions, the Board 
notes that, in a February 2004 letter from Kentuckiana Cancer 
Institute, PLLC, the veteran's treating physician 
acknowledged that the veteran reported possible exposure to 
asbestos while in the Navy and had a history of cigarette 
use.  The physician went on to state that both cigarette use 
and asbestos have been correlated with an increased risk of 
lung cancer.  

In a February 2004 letter from Dr. F.R.R., M.D., it was noted 
that the etiology of the veteran's cancer was probably 
multifactorial.  This physician stated that it is possible 
that the veteran's cancer could have been related somehow to 
exposure in the past, particularly his asbestos exposure, 
though typically this is not an asbestos-related cancer.  He 
concluded by reiterating that there may be multiple factors 
that have caused the veteran's cancer of his right lung.

In a January 2005 letter from Kentuckiana Cancer Institute, 
PLLC, a treating physician noted that the veteran was a long-
time smoker and that smoking is the main etiologic factor in 
squamous cell carcinoma of the lung.  He went on to note that 
there have been links with asbestos exposure, particularly 
mesothelioma, but it is less clear whether asbestos exposure 
is a causative factor in squamous cell carcinoma of the lung.  
He concluded by saying that, given the veteran's history of 
asbestos exposure and smoking, both of these insults are most 
likely co-morbidities in the development of his lung cancer. 

In April 2008, the veteran underwent a VA examination.  The 
examiner reviewed the veteran's military, employment, and 
medical history.  She noted that the veteran was a 2 pack per 
day smoker for 30 years.  He quit smoking in 1986 but had 
considerable second-hand exposure to smoke.  Upon review of 
the evidence, the examiner diagnosed the veteran with COPD 
(emphysema), squamous cell carcinoma of the lung with local 
paratracheal advancement, and recurrent pneumonia.  She noted 
that the veteran's non-small cell carcinoma of the lung was 
initially felt to probably be adenocarcinoma but that the 
definitive diagnosis is squamous cell carcinoma type.  The 
examiner stated that the predominant cause of both small cell 
and non-small cell lung carcinoma is smoking.  She also 
stated that there are multiple environmental risk factors but 
that they account for only a small number of cases each year.  
COPD increases the risk of lung cancer.  Genetic factors can 
also play a role in the development of lung cancer.  The 
examiner noted that the veteran's risk factors include 
tobacco use, COPD, genetic predisposition, secondary smoke 
exposure, and several employment-related exposures of 
uncertain significance.  In conclusion, the examiner found 
that it is less likely than not that the veteran's lung 
cancer was caused by or related to asbestos exposure.  She 
also found that there is no objective evidence to support an 
asbestos-related condition.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the April 2008 VA examination report, the examiner 
specifically indicated that she reviewed the claims folder 
extensively and gave a detailed rationale for her opinions.  
There is no indication that the private physicians who 
submitted the February 2004 letters and the January 2005 
letter had access to the entire claims file.  

In addition, the Board finds that the 2 private physicians 
who submitted letters in February 2004 have not offered 
definitive opinions indicating that the veteran's COPD or his 
lung cancer have been caused as a direct result of in-service 
exposure to asbestos.  Instead, the physician from the 
Kentuckiana Cancer Institute who submitted the February 2004 
letter stated that both asbestos and cigarette use have been 
correlated with an increased risk of lung cancer.  Dr. 
F.R.R., M.D. noted that it is possible that the veteran's 
cancer could have been related somehow to exposure in the 
past, particularly his asbestos exposure, though typically 
this is not an asbestos-related cancer.  He went on to note 
that there may be multiple factors that have caused his 
cancer of the right lung.  

Therefore, the Board finds that both of the February 2004 
statements are speculative, due to the fact that they discuss 
the general possibility of a relationship between lung cancer 
and asbestos and state that the veteran's cancer "could have 
been related somehow" to asbestos exposure.  This is not 
sufficient to raise a reasonable doubt.  See, e.g., Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the appellant may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  

In regards to the January 2005 letter, again the Board notes 
that this opinion does not appear to be based on a complete 
review of the claims folder but instead appears to be based 
on the veteran's report of exposure to asbestos in service.  
The mere recitation of a veteran's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
In addition, medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  

Therefore, in light of the fact that the February 2004 
private opinions are general and speculative, and none of the 
private opinions appear to be based on a complete review of 
the veteran's claims folder, the Board finds the April 2008 
VA opinion to be more credible and concludes that there is no 
objective evidence supporting the veteran's assertion that he 
currently has an asbestos-related condition and it is less 
likely than not that the veteran's lung cancer was caused by 
or related to asbestos exposure.  
 
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, there is no evidence of record indicating 
that the veteran had a respiratory disability or lung cancer 
in service and the competent medical evidence of record does 
not reflect that either his current COPD or lung cancer is 
related to an incident of service, to include asbestos 
exposure.  Thus, the veteran's claim must fail.  See Hickson, 
supra. 

In addition, the Board notes that on July 22, 1998, the 
President signed into law a new provision, codified at 38 
U.S.C.A. § 1103, essentially barring service connection on 
the basis that a disease or injury is attributable to the use 
of tobacco products during service.  38 C.F.R. § 3.300 
(2007).  This provision applies to claims filed after June 9, 
1998.  Therefore, service connection cannot be granted as a 
result of in-service tobacco use. 

Although the Board is sympathetic to the veteran's health 
difficulties, the fact remains that the competent medical 
evidence of record does not link his current COPD or lung 
cancer to his active duty service, to include asbestos 
exposure.  

The Board acknowledges the veteran's contentions that his 
current respiratory condition and lung cancer were caused by 
in-service exposure to asbestos.  However, no persuasive 
medical evidence has been submitted to support this 
contention.  The veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a respiratory condition/lung 
cancer as a result of exposure to asbestos must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory 
condition/lung cancer, to include as secondary to asbestos 
exposure is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


